—Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about August 13, 1998, dismissing the complaint pursuant to a prior order granting defendant’s motion for summary judgment, unanimously affirmed, without costs.
Plaintiffs complaint, alleging in vague and conclusory terms that the office of defendant “Brooklyn District Attorney” engaged in a continuous campaign of “harassment” and other allegedly tortious conduct against plaintiff and her son from 1985, when plaintiff resigned her position as an employee of defendant, until the commencement of this action in October 1996, is, to the extent, if any, not barred by the applicable Statute of Limitations, barred by plaintiffs failure to file a notice of claim prior to commencing this action (see, General Municipal Law §§ 50-e, 50-i; County Law § 52). Moreover, the notice of claim that plaintiff filed after commencement of the action, without seeking leave of the court pursuant to General Municipal Law § 50-e (5), fails to provide the information required by General Municipal Law § 50-e (2). Concur— Ellerin, P. J., Williams, Lerner, Rubin and Saxe, JJ.